Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Amendment filed 11/22/2022 has been entered. Claims 1-8, 10-17, and 19-20 remain pending. 

Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10-17, and 19-20 on Pages 8-9 of Applicant’s Remarks filed 11/22/2022 have been considered but are moot because the new ground of rejection does not solely rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s amendment to Claims 1, 10, and 19 to “receiving offset well data collected from an existing offset well, wherein the offset well data comprises experiential data regarding past events on the offset well” and “selecting the offset well from among a plurality of offset wells” is taught by newly discovered prior art Germain (US20090234623). A new grounds of rejection is issued which incorporates the newly discovered prior art Germain  (US20090234623) and the previously relied upon prior arts Bolchover (US20180106133), Nowak (US20120261135), Amidi (US20200183042).

Claim Objections
Amended Claims 1, 6-8, 10-11, 15-17, and 19 are objected to because of the following informalities: 
Claim 1, lines 3-4, 7, 11-12, and 14 details “the offset well”, where Claim 1 Line 2 details “an existing offset well” as the amendment.  Due to the inclusion of “existing”, it should consistently refer to “the offset well” as “the existing offset well”.
Claim 1, Lines 8, 11, and 14-15 details “the subject well” where Claim 1 Lines 5-6 detail “a potential subject well” as the amendment. Due to the inclusion of “potential”, it should consistently refer to “the subject well” as “the potential subject well”.
Claim 6, Line 2 similarly details “the offset well” which should read “the existing offset well”.
Claim 6, Line 2 similarly details “the subject well” which should read “the potential subject well”.
Claim 7 Line 2 similarly details “the offset well” which should read “the existing offset well”.
Claim 7, Line 2 similarly details “the subject well” which should read “the potential subject well”. 
Claim 8, Line 4 similarly details “the offset well” which should read “the existing offset well”.
Claim 10, Lines 7-8, 11, 17, and 19-20 similarly details “the offset well” which should read “the existing offset well”.
Claim 10, Lines 13, 17, and 21-22 similarly details “the subject well” which should read “the potential subject well”.
Claim 11, Lines 3-4 similarly details “the offset well” which should read “the existing offset well”.
Claim 11, Line 4 similarly details “the subject well” which should read “the potential subject well”.
Claim 15, Lines 2-3 similarly details “the offset well” which should read “the existing offset well”.
Claim 15, Lines 2 and 4 similarly details “the subject well” which should read “the potential subject well”.
Claim 16 Line 2 similarly details “the offset well” which should read “the existing offset well”.
Claim 16 Line 2 similarly details “the subject well” which should read “the potential subject well”.
Claim 17, Line 5 similarly details “the offset well” which should read “the existing offset well”.
Claim 19, Lines 5-6, 7, 14, and 18 similarly details “the offset well” which should read “the existing offset well”.
Claim 19, Lines 10, 15, and 20-22 similarly details “the subject well” which should read “the potential subject well”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Amended Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The amendment to independent Claim 1 Line 12-13 include the limitations “selecting the offset well from among a plurality of offset wells based in part on the distance”, Claim 10 Lines 19-20 of “selecting the offset well from among a plurality of offset wells based in part on the distance”, and Claim 19, Lines 19-20 of “selecting the offset well from among a plurality of offset wells based in part on the distance”.  This amended limitation to the independent claims cause the claims to be omitting essential steps that are detailed as part of the process which is seen in Figures 2 and 3. Figure 3 describes the steps that occur between steps 204/206 and step 208 of Figure 2.  Figure 3 details the steps to select an offset well (step 302), partition the offset well into a plurality of segments based on depth (step 304), select a segment of the offset well and corresponding segment of the subject well (step 306), calculate distances between corresponding segments of the subject well and the offset well (step 308), loop over the segments (step 310), determine a similarity value for the offset well based in part on the calculated distances (step 312), and performing this process on a plurality of offset wells  with a loop (step 314). The claim limitations contain the actions of step 304, step 306, step 308, and step 310.  Step 312 is detailed in dependent Claims 6 and 15 and independent Claim 19. The omitted steps is step involving the loop from 314 back to 302.  The limitation of “selecting the offset well from among a plurality of offset wells” is related to Step 208 in Figure 2 which includes the “select one of the offset wells for offset well analysis based on the similarity value”.  Claim 1 details a singularly “offset well data collected from an existing offset well” with the amended limitation of “selecting the offset well from among a plurality of offset wells…” and this renders the claim as omitting the step introduction of the processing being performed over a plurality of offset wells so that the selection of a singular offset well from the plurality of offset wells can be performed. Independent Claims 10 and 19 similarly contain the amended limitations and omit the same step, and are thus rejected as the reasoning given above with claim 1. Claims 2-7, 9, 11-17, and 20 are rejected due to dependence on Claims 1, 10, and 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-11, 13-18, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bolchover (US20180106133) in view of Nowak (US20120261135; As disclosed in IDS filed on 02/03/2021, Patent #2), Amidi (US20200183042; As seen disclosed in IDS filed 02/03/2021, US Publication of WO2018217679), and Germain (US20090234623).
In regards to Claim 1, Bolchover teaches “A method for offset well analysis (determining well trajectory with geometrical metric – [0003]), comprising: receiving offset well data collected from an offset well and wherein the offset well data comprises data representing a trajectory of the offset well (receiving well information, including well trajectories – [0160], Figure 10); receiving subject well data comprising a trajectory of at least a portion of a potential subject well (receiving well information, including plurality of well trajectories – [0160], Figure 10); a surface location of a top of the offset well and a surface location of a top of the subject well are considered to be the same (multiple wells having substantially common starting location, same pad or platform – [0147]); performing an offset well analysis using the offset well and the subject well (trajectory metrics includes anti-collision metric that can assess whether potential collision of a well trajectory with another well trajectory – [0118]; Figure 8); and adjusting the trajectory of the subject well, or one or more drilling parameters for the subject well, or both based at least in part on the offset well analysis (Loop checking the score generated from metrics 1060, and updating the inputs 1070 for the generation and output of a well trajectory – [0160], Figure 10).”
Bolchover is silent with regards to the language of “determining a distance between at least some of the plurality of offset well segments and at least some of the plurality of subject well segments.”
Nowak teaches “determining a distance between at least some of the plurality of offset well segments and at least some of the plurality of subject well segments (select pair of surfaces, calculate measure of shape similarity – [0044], Figure 1).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolchover to incorporate the teaching of Nowak to calculating similarity measurements between pairs of surfaces and shapes. Doing so would improve the interpretation and evaluation of parameters for wellbore drilling.
Bolchover in view of Nowak is silent with regards to the language of “partitioning the trajectory of the offset well into a plurality of offset well segments; partitioning the trajectory of the subject well into a plurality of subject well segments.”
Amidi teaches “partitioning the trajectory of the offset well into a plurality of offset well segments (inputting well log data 402, partition data into segments 404 – [0066]-[0067], Figure 4); partitioning the trajectory of the subject well into a plurality of subject well segments (inputting well log data 402, partition data into segments 404 – [0066]-[0067], Figure 4).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolchover in view of Nowak to incorporate the teaching of Amidi to partition the well data into segments. Doing so would improve the optimization and control of the well drilling operations.
Bolchover in view of Nowak and Amidi is silent with regards to the language of “receiving offset well data collected from an existing offset well, wherein the offset well data comprises experiential data regarding past events on the offset well; selecting the offset well from among a plurality of offset wells based in part on the distance.”
Germain teaches “receiving offset well data collected from an existing offset well, wherein the offset well data comprises experiential data regarding past events on the offset well (selection of offset wells with similarities to the prospective wellsite with a database that is queried to locate historical data associated with the selection of offset wells, with the data including information of undesirable events – [0100]); selecting the offset well from among a plurality of offset wells based in part on the distance (receive selection of offset wells 1102 and generate recommendation for best practice from the offset wells data for wellsite operation – [0100] – [0101]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolchover in view of Nowak and Amidi to incorporate the teaching of Germain to use offset well data including the historical data associated with and selecting the offset well based on the best practices. Doing so would improve the planning of drilling operations in a prospective wellsite.

In regards to Claim 2, Bolchover in view of Nowak, Amidi, and Germain discloses the claimed invention as detailed above and Nowak further teaches “determining the distance comprises determining the distance between corresponding segments of the plurality of offset well segments and the plurality of subject well segments (select pair of surfaces 12, calculate measure of shape similarity 13, retain measure of shape similarity 14, repeat steps 1-14 for pairs of surfaces – [0044], Figure 1).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolchover in view of Nowak, Amidi, and Germain to incorporate the further teaching of Nowak to calculating similarity measurements between pairs of surfaces and shapes. Doing so would improve the interpretation and evaluation of parameters for wellbore drilling.

In regards to Claim 4, Bolchover in view of Nowak, Amidi, and Germain discloses the claimed invention as detailed above and Amidi further teaches “the first and second segments have corresponding depths (segments represent discrete depth intervals – [0067]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolchover in view of Nowak, Amidi, and Germain to incorporate the further teaching of Amidi to have discrete depth intervals. Doing so would improve the optimization and control of the well drilling operations.
Nowak further teaches “determining the distance comprises calculating a modified Hausdorff distance between a first segment of the plurality of subject well segments and a second segment of the plurality of offset well segments (Hausdorff distance can be calculated between two surfaces A and B – [0053]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolchover in view of Nowak, Amidi, and Germain to incorporate the further teaching of Nowak to calculating similarity measurements between pairs of surfaces and shapes. Doing so would improve the interpretation and evaluation of parameters for wellbore drilling.

In regards to Claim 5, Bolchover in view of Nowak, Amidi, and Germain discloses the claimed invention as detailed above and Amidi further teaches “determining a depth interval of interest (well log data includes depth measurements – [0066]), wherein the at least some of the plurality of subject well segments and the at least some of the plurality of offset well segments are defined in the depth interval of interest (segments represent discrete depth intervals – [0067]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolchover in view of Nowak, Amidi, and Germain to incorporate the further teaching of Amidi to discrete depth intervals. Doing so would improve the optimization and control of the well drilling operations.


In regards to Claim 6, Bolchover in view of Nowak, Amidi, and Germain discloses the claimed invention as detailed above and Nowak further teaches “receiving a set of rules defining a similarity between the offset well and the subject well (variety of similarity metrics used to assess the similarity of two surfaces or shapes, Hausdorff distance used as one metric – [0053]), wherein determining the distance comprises applying the set of rules to the offset well and the subject well to quantify the similarity there between (Hausdorff distance used to assess the similarity between two surfaces A and B – [0053]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolchover in view of Nowak, Amidi, and Germain to incorporate the further teaching of Nowak to calculating similarity measurements between pairs of surfaces and shapes. Doing so would improve the interpretation and evaluation of parameters for wellbore drilling.

In regards to Claim 7, Bolchover in view of Nowak, Amidi, and Germain discloses the claimed invention as detailed above and Bolchover further teaches “displaying a visualization of the offset well and the subject well representing the distance there between (well trajectories are rendered to a display – [0021]).”

In regards to Claim 8, Bolchover in view of Nowak, Amidi, and Germain discloses the claimed invention as detailed above and, Bolchover further teaches “selecting one or more of the potentially relevant offset wells based on the visualization, wherein selecting the offset well comprises selecting from the one or more of the potentially relevant wells (system includes GUI to display and allow interaction for well planning and workflow may be guided by the GUI – [0102]; user prompted to commence workflow, with options to intervene during process – [0103]).”
Nowak further teaches “determining a set of potentially relevant offset wells based on the distance (calculate measure of shape similarity, retain measure of shape similarity, associate pairs of surfaces based on shape similarity – [0044], Figure 1).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolchover in view of Nowak, Amidi, and Germain to incorporate the further teaching of Nowak to calculating similarity measurements between pairs of surfaces and shapes. Doing so would improve the interpretation and evaluation of parameters for wellbore drilling.

In regards to Claim 10, Bolchover teaches “A computing system, comprising: one or more processors (computer system – [0191]); and a memory system comprising one or more non-transitory computer-readable media storing instructions that (memory system with computer-readable media storing instructions – [0193]), when executed by at least one of the one or more processors, cause the computing system to perform operations (instructions for computing system – [0193]), the operations comprising: receiving offset well data collected from an offset well, wherein the offset well data comprises data representing a trajectory of the offset well (receiving well information, including well trajectories – [0160], Figure 10); receiving subject well data comprising a trajectory of at least a portion of a potential subject well (receiving well information, including plurality of well trajectories – [0160], Figure 10); wherein a surface location of the offset well and the subject well are considered to be the same (multiple wells having substantially common starting location, same pad or platform – [0147]); performing an offset well analysis using the offset well and the subject well (trajectory metrics includes anti-collision metric that can assess whether potential collision of a well trajectory with another well trajectory – [0118]; Figure 8); and adjusting the trajectory of the subject well, or one or more drilling parameters for the subject well, or both based at least in part on the offset well analysis (Loop checking the score generated from metrics 1060, and updating the inputs 1070 for the generation and output of a well trajectory – [0160], Figure 10).”
Bolchover is silent with regards to the language of “determining a distance between at least some of the plurality of offset well segments and at least some of the plurality of subject well segments.”
Nowak teaches “determining a distance between at least some of the plurality of offset well segments and at least some of the plurality of subject well segments (select pair of surfaces, calculate measure of shape similarity – [0044], Figure 1).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolchover to incorporate the teaching of Nowak to calculating similarity measurements between pairs of surfaces and shapes. Doing so would improve the interpretation and evaluation of parameters for wellbore drilling.
Bolchover in view of Nowak is silent with regards to the language of “partitioning the trajectory of the offset well into a plurality of offset well segments; partitioning the trajectory of the subject well into a plurality of subject well segments.”
Amidi teaches “partitioning the trajectory of the offset well into a plurality of offset well segments (inputting well log data 402, partition data into segments 404 – [0066]-[0067], Figure 4); partitioning the trajectory of the subject well into a plurality of subject well segments (inputting well log data 402, partition data into segments 404 – [0066]-[0067], Figure 4).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolchover in view of Nowak to incorporate the teaching of Amidi to partition the well data into segments. Doing so would improve the optimization and control of the well drilling operations.
Bolchover in view of Nowak and Amidi is silent with regards to the language of “receiving offset well data collected from an existing offset well, wherein the offset well data comprises experiential data regarding past events on the offset well; selecting the offset well from among a plurality of offset wells based in part on the distance.”
Germain teaches “receiving offset well data collected from an existing offset well, wherein the offset well data comprises experiential data regarding past events on the offset well (selection of offset wells with similarities to the prospective wellsite with a database that is queried to locate historical data associated with the selection of offset wells, with the data including information of undesirable events – [0100]); selecting the offset well from among a plurality of offset wells based in part on the distance (receive selection of offset wells 1102 and generate recommendation for best practice from the offset wells data for wellsite operation – [0100] – [0101]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolchover in view of Nowak and Amidi to incorporate the teaching of Germain to use offset well data including the historical data associated with and selecting the offset well based on the best practices. Doing so would improve the planning of drilling operations in a prospective wellsite.

In regards to Claim 11, Bolchover in view of Nowak, Amidi, and Germain discloses the claimed invention as detailed above and Nowak further teaches “determining the distance comprises determining the distance between corresponding segments of the plurality of offset well segments and the plurality of subject well segments (select pair of surfaces 12, calculate measure of shape similarity 13, retain measure of shape similarity 14, repeat steps 1-14 for pairs of surfaces – [0044], Figure 1).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolchover in view of Nowak, Amidi, and Germain to incorporate the further teaching of Nowak to calculating similarity measurements between pairs of surfaces and shapes. Doing so would improve the interpretation and evaluation of parameters for wellbore drilling.

In regards to Claim 13, Bolchover in view of Nowak, Amidi, and Germain discloses the claimed invention as detailed above and Amidi further teaches “the first and second segments have corresponding depths (segments represent discrete depth intervals – [0067]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolchover in view of Nowak, Amidi, and Germain to incorporate the further teaching of Amidi to discrete depth intervals. Doing so would improve the optimization and control of the well drilling operations.
Nowak further teaches “determining the distance comprises calculating a modified Hausdorff distance between a first segment of the plurality of subject well segments and a second segment of the plurality of offset well segments (Hausdorff distance can be calculated between two surfaces A and B – [0053]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolchover in view of Nowak, Amidi, and Germain to incorporate the further teaching of Nowak to calculating similarity measurements between pairs of surfaces and shapes. Doing so would improve the interpretation and evaluation of parameters for wellbore drilling.

In regards to Claim 14, Bolchover in view of Nowak, Amidi, and Germain discloses the claimed invention as detailed above and Amidi further teaches “the operations further comprise determining a depth interval of interest (well log data includes depth measurements – [0066]), wherein the at least some of the plurality of subject well segments and the at least some of the plurality of offset well segments are defined in the depth interval of interest (segments represent discrete depth intervals – [0067]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolchover in view of Nowak, Amidi, and Germain to incorporate the further teaching of Amidi to discrete depth intervals. Doing so would improve the optimization and control of the well drilling operations.

In regards to Claim 15, Bolchover in view of Nowak, Amidi, and Germain discloses the claimed invention as detailed above and Nowak further teaches “the operations further comprise: receiving a set of rules defining a similarity between the offset well and the subject well (variety of similarity metrics used to assess the similarity of two surfaces or shapes, Hausdorff distance used as one metric – [0053]), wherein determining the distance comprises applying the set of rules to the offset well and the subject well to quantify the similarity there between (Hausdorff distance used to assess the similarity between two surfaces A and B – [0053]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolchover in view of Nowak, Amidi, and Germain to incorporate the further teaching of Nowak to calculating similarity measurements between pairs of surfaces and shapes. Doing so would improve the interpretation and evaluation of parameters for wellbore drilling.

In regards to Claim 16, Bolchover in view of Nowak, Amidi, and Germain discloses the claimed invention as detailed above and Bolchover further teaches “displaying a visualization of the offset well and the subject well representing the distance there between (well trajectories are rendered to a display – [0021]).”

In regards to Claim 17, Bolchover in view of Nowak, Amidi, and Germain discloses the claimed invention as detailed above and Bolchover further teaches “selecting one or more of the potentially relevant offset wells based on the visualization, wherein selecting the offset well comprises selecting from the one or more of the potentially relevant wells  (system includes GUI to display and allow interaction for well planning and workflow may be guided by the GUI – [0102]; user prompted to commence workflow, with options to intervene during process – [0103]).”
Nowak further teaches “determining a set of potentially relevant offset wells based on the distance (calculate measure of shape similarity, retain measure of shape similarity, associate pairs of surfaces based on shape similarity – [0044], Figure 1).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolchover in view of Nowak, Amidi, and Germain to incorporate the further teaching of Nowak to calculating similarity measurements between pairs of surfaces and shapes. Doing so would improve the interpretation and evaluation of parameters for wellbore drilling.

In regards to Claim 19, Bolchover teaches “A non-transitory computer-readable medium storing instructions that (memory system with computer-readable media storing instructions – [0193]), when executed by one or more processors of a computing system, cause the computing system to perform operations (instructions for computing system – [0193]), the operations comprising: receiving offset well data collected from an offset well (determining well trajectory with geometrical metric – [0003]), wherein the offset well data comprises data representing a trajectory of the offset well (receiving well information, including well trajectories – [0160], Figure 10); receiving subject well data comprising a trajectory of at least a portion of a potential subject well (receiving well information, including plurality of well trajectories – [0160], Figure 10); a surface location of a top of the offset well and a location of a top of the subject well are considered to be the same (multiple wells having substantially common starting location, same pad or platform – [0147]); performing an offset well analysis using the offset well and the subject well (trajectory metrics includes anti-collision metric that can assess whether potential collision of a well trajectory with another well trajectory – [0118]; Figure 8); and adjusting the trajectory of the subject well, or one or more drilling parameters for the subject well, or both based at least in part on the offset well analysis (Loop checking the score generated from metrics 1060, and updating the inputs 1070 for the generation and output of a well trajectory – [0160], Figure 10).”
Bolchover is silent with regards to the language of “determining a distance between at least some of the plurality of offset well segments and at least some of the plurality of subject well segments, wherein determining the distance comprises determining the distance between corresponding segments of the plurality of offset well segments and the plurality of subject well segments; wherein a surface location of a top of the offset well and a location of a top of the subject well are considered to be the same for purposes of determining the distance, the distance representing a similarity of the trajectory of the at least some of the plurality of offset well segments of the offset well and the trajectory of the at least some of the plurality of subject well segments of the subject well.”
Nowak teaches “determining a distance between at least some of the plurality of offset well segments and at least some of the plurality of subject well segments (select pair of surfaces, calculate measure of shape similarity – [0044], Figure 1), wherein determining the distance comprises determining the distance between corresponding segments of the plurality of offset well segments and the plurality of subject well segments (select pair of surfaces 12, calculate measure of shape similarity 13, retain measure of shape similarity 14, repeat steps 1-14 for pairs of surfaces – [0044], Figure 1); wherein a surface location of a top of the offset well and a location of a top of the subject well are considered to be the same for purposes of determining the distance (Surfaces are in close proximity to each other and make up the same geobody – [0046]), the distance representing a similarity of the trajectory of the at least some of the plurality of offset well segments of the offset well and the trajectory of the at least some of the plurality of subject well segments of the subject well (Hausdorff distance used to assess the similarity between two surfaces A and B – [0053]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolchover to incorporate the teaching of Nowak to calculating similarity measurements between pairs of surfaces and shapes. Doing so would improve the interpretation and evaluation of parameters for wellbore drilling.
Bolchover in view of Nowak is silent with regards to the language of “partitioning the trajectory of the offset well into a plurality of offset well segments; partitioning the trajectory of the subject well into a plurality of subject well segments.”
Amidi teaches “partitioning the trajectory of the offset well into a plurality of offset well segments (inputting well log data 402, partition data into segments 404 – [0066]-[0067], Figure 4); partitioning the trajectory of the subject well into a plurality of subject well segments (inputting well log data 402, partition data into segments 404 – [0066]-[0067], Figure 4).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolchover in view of Nowak to incorporate the teaching of Amidi to partition the well data into segments. Doing so would improve the optimization and control of the well drilling operations.
Bolchover in view of Nowak and Amidi is silent with regards to the language of “receiving offset well data collected from an existing offset well, wherein the offset well data comprises experiential data regarding past events on the offset well; selecting the offset well from among a plurality of offset wells based in part on the distance.”
Germain teaches “receiving offset well data collected from an existing offset well, wherein the offset well data comprises experiential data regarding past events on the offset well (selection of offset wells with similarities to the prospective wellsite with a database that is queried to locate historical data associated with the selection of offset wells, with the data including information of undesirable events – [0100]); selecting the offset well from among a plurality of offset wells based in part on the distance (receive selection of offset wells 1102 and generate recommendation for best practice from the offset wells data for wellsite operation – [0100] – [0101]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolchover in view of Nowak and Amidi to incorporate the teaching of Germain to use offset well data including the historical data associated with and selecting the offset well based on the best practices. Doing so would improve the planning of drilling operations in a prospective wellsite.

In regards to Claim 20, Bolchover in view of Nowak, Amidi, and Germain discloses the claimed invention as detailed above and Amidi further teaches “the first and second segments have corresponding depths  (segments represent discrete depth intervals – [0067]).”
Nowak further teaches “determining the distance comprises calculating a modified Hausdorff distance between a first segment of the plurality of subject well segments and a second segment of the plurality of offset well segments (Hausdorff distance can be calculated between two surfaces A and B – [0053]).”

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bolchover (US20180106133) in view of Nowak (US20120261135; As disclosed in IDS filed on 02/03/2021, Patent #2), Amidi (US20200183042; As seen disclosed in IDS filed 02/03/2021, US Publication of WO2018217679), Germain (US20090234623), and Trappe (US20040210394).
In regards to Claim 3, Bolchover in view of Nowak, Amidi, and Germain discloses the claimed invention as detailed above and is silent with regards to the language of “determining the distance comprises calculating a Euclidean distance between an inclination and an azimuth turn rate of the one of the plurality of subject well segments and one of the plurality of offset well segments.”
Trappe teaches “an inclination and an azimuth turn rate of the one of the plurality of subject well segments and one of the plurality of offset well segments (similarity measurements can use dip angle and dip azimuth – [0102]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bolchover in view of Nowak, Amidi, and Germain to use the dip angle and dip azimuth to quantify seismic data. Doing so would improve the processing and analysis of seismic data with weighting metrics. 
Bolchover in view of Nowak, Amidi, Germain, and Trappe is silent with regards to the language of “determining the distance comprises calculating a Euclidean distance”.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the Euclidean distance can be used as a similarity metric as the Euclidean distance is calculated by the square root of the sum of the squared differences of the vectors. This can be seen in Elmore (Elmore, Kimberly, “Euclidean Distance as a Similarity Metric for Principal Component Analysis”, 2000) and Shimodaira (Shimodaira, Hiroshi, “Similarity and Recommender Systems”, 2015). 

In regards to Claim 12, Bolchover in view of Nowak, Amidi, and Germain discloses the claimed invention as detailed above and is silent with regards to the language of “determining the distance comprises calculating a Euclidean distance between an inclination and an azimuth turn rate of the one of the plurality of subject well segments and one of the plurality of offset well segments.”
Trappe teaches “an inclination and an azimuth turn rate of the one of the plurality of subject well segments and one of the plurality of offset well segments (similarity measurements can use dip angle and dip azimuth – [0102]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bolchover in view of Nowak, Amidi, and Germain to use the dip angle and dip azimuth to quantify seismic data. Doing so would improve the processing and analysis of seismic data with weighting metrics. 
Bolchover in view of Nowak, Amidi, Germain, and Trappe is silent with regards to the language of “determining the distance comprises calculating a Euclidean distance”.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the Euclidean distance can be used as a similarity metric as the Euclidean distance is calculated by the square root of the sum of the squared differences of the vectors. This can be seen in Elmore (Elmore, Kimberly, “Euclidean Distance as a Similarity Metric for Principal Component Analysis”, 2000) and Shimodaira (Shimodaira, Hiroshi, “Similarity and Recommender Systems”, 2015). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863